NUMBER 13-04-00257-CV
 
                         COURT OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI B EDINBURG
                                                                                                                       

                       IN
THE INTEREST OF A.F.T., A MINOR CHILD.
                                                                                                                       

                On appeal from the County Court at
Law No. 5
                                        of
Nueces County, Texas.
                                                              
                                                         
                       MEMORANDUM OPINION
 
               Before Justices Hinojosa,
Rodriguez, and Garza
                         Memorandum
Opinion by Justice Hinojosa
 




Appellant, R.T., appeals from a decree of the trial
court terminating his parental relationship with A.F.T., a minor child.[1]  Appellee, the Texas Department of Family and
Protective Services, moves to dismiss this appeal for lack of jurisdiction on
the ground that appellant=s notice of appeal was untimely filed.  We dismiss for want of jurisdiction.
The trial court signed the decree of termination on
April 14, 2004.  Because an appeal from
the termination of a parent-child relationship is an accelerated appeal,
appellant=s notice of appeal had to be filed on or before May
4, 2004, twenty days after the decree was signed.  See  Tex. Fam. Code Ann. '109.002(a) (Vernon 2002); Tex. R. App. P. 26.1(b); In the Interest of K.A.F.,
160 S.W.3d 923, 925 (Tex. 2005). 
However, appellant did not file his notice of appeal and motion for
extension to file appeal until May 20, 2004, sixteen days after the deadline to
file the notice of appeal.
This Court previously granted appellant=s motion for extension of time to file his notice of
appeal.  However, Texas Rule of Appellate
Procedure 26.3 only permits an appellate court to extend the time to file the
notice of appeal, if, within fifteen days after the deadline for filing the
notice of appeal, the party files the notice of appeal or files a motion for
extension of time to file the notice of appeal. 
Tex. R. App. P. 26.3; In
the Estate of Padilla, 103 S.W.3d 563, 567 (Tex. App.BSan Antonio 2003, no pet.) (citing Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997)).
Once the period of granting a motion for extension
of time has passed, a party can no longer invoke the appellate court=s jurisdiction.  In the Estate of Padilla, 103 S.W.3d at
567 (citing Verburgt, 959 S.W.2d at 617).  Accordingly, we withdraw our prior order
granting appellant=s request for extension of time to file his notice
of appeal.




Because appellant=s
notice of appeal was untimely filed, we are without jurisdiction to hear this
appeal.[2]  We dismiss this appeal for want of
jurisdiction. 
 
FEDERICO G. HINOJOSA
Justice
 
 
Memorandum
Opinion delivered and filed
this
the 29th day of June, 2006.




[1]
The trial court=s decree also terminated the
relationship of  A.F.T. and J.T. with
their mother, M.E.F.  M.E.F. appealed the
court=s decree of termination, but later
filed a motion to withdraw her notice of appeal.  M.E.F.=s motion to withdraw her notice of appeal was granted by
this Court, and her case was severed, assigned a new cause number, and
dismissed.


[2] We note that appellant timely
filed a motion for new trial on April 30, 2004. 
However, post-judgment motions do not extend the appellate deadline for
filing an accelerated appeal; furthermore, a motion for new trial may not be
considered a bona fide attempt to invoke the appellate court=s jurisdiction.  See In the Interest of K.A.F., 160
S.W.3d 923, 924 (Tex. 2005).